department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend u state v date of formation x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of u on v your articles of incorporation state that your purpose is to operate on behalf of the individual owners a condominium association pursuant to the master deed and bylaws governing such operations and applicable state laws including the right to a manage and administer affairs b rebuild c levy and collect assessments and insurance d employ and contract for management maintenance etc e adopt regulations f own maintain improve buy sell mortgage etc real or personal_property to provide benefits to members of the corporation and g to borrow or incur indebtedness and h enforce condominium documents there are less than condominium units in your development ownership of one of the units in the development is the only qualification for membership there is one membership per unit the membership automatically terminates upon the sale transfer or other_disposition of the title interest of the unit you submitted bylaws which state in part that you are to be administered by an association of owners which shall be a non-profit corporation organized under the applicable laws of the state of u and responsible for the management maintenance operation and administration of the common elements easements and affairs of the condominium project your bylaws also state that you are responsible for any incidental damage to any residential dwelling located within the perimeter of a unit and appurtenant structural limited common elements cause by reconstruction of the general common elements if there is a casualty causing damage to property for which you have the responsibility of maintenance repair and reconstruction then you will take steps to have the property repaired the mater deed you provided states the general common elements for which you are responsible include e o e n o m the electrical wiring network throughout the project up to but not including the unit the telephone wiring network throughout the project up to but not including the unit the gas line network throughout the project up to but not including the unit the water distribution system throughout the project but not including the unit the storm drainage system including the swale areas which the unit owner must maintain and other elements of the project not designated as general or limited common elements which are not enclosed within the boundaries of a unit and which are intended for common use or necessary to the existence upkeep and safety of the project your application states that your only source of financial support is your members’ annual dues in the amount of x dollars per member you said the dues you collect are used to pay for the maintenance of one small common area and the liability insurance for the common area law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or legal associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1 c -l a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_74_17 1974_1_cb_130 describes an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners that did not qualify for exemption under sec_501 of the code condominium ownership involved ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constituted the provision of private benefits for the unit owners since the organization's activities were for the private benefit of its members it could not be said to be operated exclusively for the promotion of social welfare in revrul_74_99 1974_1_cb_131 it is explained that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public letter rev catalog number 47628k application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare rather you are primarily operating for the benefit of your members you are very similar to the organization that was denied exemption in revrul_74_17 like that organization you do not to promote the interests of a community instead you maintain a small common area and the common elements of a privately-owned condominium development with less than owners you do not qualify for exemption because you operate for the private benefit of your members you are distinguished from revrul_74_99 because you do not serve a community that resembles an area that could reasonably be identified as governmental rather you are similar to the organization in flat top lake ass'n furthermore the maintenance of the common elements such as wiring and utility lines are for the benefit of your members and not for the general_public therefore you are not primarily operating for the promotion of social welfare and fail to qualify for exemption under sec_501 of the code conclusion because you operate primarily for the benefit of your members and not for the social welfare or the common good of the community in general you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
